IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JAMAL HARRIS, A/K/A JAMAL       :             No. 390 MAL 2019
MUHAMMAD,                       :
                                :
              Petitioner        :             Petition for Allowance of Appeal
                                :             from the Order of the
                                :             Commonwealth Court
         v.                     :
                                :
                                :
PENNSYLVANIA BOARD OF PROBATION :
AND PAROLE,                     :
                                :
              Respondent        :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.